Foster, J.
The plaintiff cannot recover upon the written contract between the parties introduced at the trial, because it contains no such agreement as the one the breach of which is set forth in the declaration, namely, “ not to engage in the grocery business or to sell goods of the class and kind sold by the defendant to the plaintiff in the town of Chicopee within five years ” from the date of the agreement between the parties.
Neither can he maintain his action upon the evidence of an oral contract. As to this, the defendant was entitled to the specific instruction asked by him and refused by the court at the-*579trial, namely, “ that the plaintiff could not recover upon paroi evidence of any promise or statement made by the defendant as part of or during the negotiations preceding or at the time of the written contract.” The oral agreement was not subsequent to but contemporaneous with the written instrument. The written contract of the plaintiff was to pay the market price of the stock of goods and a bonus of five hundred dollars; and an anual rent for the store for five years as understood by both. His alleged oral agreement was precisely the same, except that it stated the understood rent to be twelve dollars per month.
The written agreement of the defendant was to sell to the plaintiff the stock of goods at the market price, and to lease the store for five years at the understood rent. The alleged oral contract of the defendant was identical with the writing in every particular except that it specified the amount of rent and added an agreement not to engage in the grocery business or sell goods of the same description as the stock purchased by the plaintiff within five years in Chicopee. The evidence offered can be considered in no other light than as an attempt to engraft upon the written instrument an additional oral stipulation founded upon the same consideration and entered into at the same time with the written contract between the parties. In Wilson v. Sherburne, 6 Cush. 68, there was a written bargain for the sale of a fish stand and the personal property attached to it, which the purchaser unsuccessfully sought to enlarge by paroi proof that the vendor also agreed at the same time and for the same consideration not to engage in the fish business in Springfield for one year. That case is indistinguishable in principle from thn nresent. Exceptions sustained.